STATE OF MINNESOTA
                                                                           February 3, 2016

                                   IN SUPREME COURT                          ORmiEOF
                                                                         AJII!IB.lAJECcuns
                                          Al6-0066

In rePetition for Disciplinary Action against
Jorge Luis Sanchez, a Minnesota Attorney,
Registration No. 0388556.

                                          ORDER

       The Director of the Office of Lawyers Professional Responsibility has filed a

petition for disciplinary action seeking reciprocal discipline under Rule 12(d), Rules on

Lawyers Professional Responsibility (RLPR), based on an order of the Nevada Supreme

Court suspending respondent Jorge Luis Sanchez for 5 years, effective as of December 8,

2014, followed by 3 years of probation if he is reinstated to the practice of law. See In re

Sanchez, No. 67182,2015 WL 5568072, at* 1-2 (Nev. Sept. 21, 2015) (order). The Nevada

suspension was based on Sanchez's admissions that he violated Nev. R. Prof. Conduct 1.1,

1.2, 1.3, 1.4, 1.5, 1.15, 1.16, 1.17, 3.2, 8.1(b), and 8.4. Sanchez, 2015 WL 5568072, at *1.

       The Director and respondent have entered into a stipulation in which respondent

unconditionally admits the allegations in the petition for disciplinary action and waives his

rights under Rule 12(d), RLPR.         The parties jointly recommend that the appropriate

discipline is reciprocal discipline.

       The court has independently reviewed the file and approves the jointly

recommended disposition.

       Based upon all the files, records, and proceedings herein,




                                              1
       IT IS HEREBY ORDERED THAT:

       1.     Respondent Jorge Luis Sanchez is indefinitely suspended from the practice

of law, effective as of December 8, 2014, with no right to petition for reinstatement until 5

years after the beginning of his suspension;

       2.     Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant

to Rule 24, RLPR;

       3.     Respondent may petition for reinstatement pursuant to Rule 18( a)-( e), RLPR.

Reinstatement is conditioned on: (a) successful completion of the professional

responsibility portion of the state bar examination; (b) satisfaction of continuing legal

education requirements pursuant to Rule 18(e), RLPR; and (c) compliance with all the

conditions set forth in the Nevada Supreme Court's September 21, 2015, order suspending

respondent, except that respondent is not required to take and pass the Minnesota state bar

examination in order to be reinstated;

       4.     If respondent is reinstated in Nevada before he is reinstated in Minnesota,

then at the time respondent seeks reinstatement in Minnesota, the parties may recommend

that the reinstatement hearing in Rule 18, RLPR, be waived. The court retains the authority

to decide if the reinstatement hearing shall be waived; and

       5.     If respondent is reinstated in Minnesota, he will be subject to at least 3 years

of supervised probation.




                                               2
Dated: February 3, 2016       BY THE COURT:




                              David R. Stras
                              Associate Justice




                          3